Status of the claims
	Claims 1-20  are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790).
Regarding claim 1, Karmi disclosed a method for threat screening, comprising
obtaining a first response provided by a first metal detector
[0044] FIG. 3 illustrates the integration of the shoe screening device based on this invention with a check gate, a model in use at an airport, building or similar facilities or future models that may integrate additional screening technologies as well as take advantage of the benefits of the proposed integration.  The check gate provides the functionality of screening the person going through the gate for the presence of some threats, nowadays consisting mainly of ferromagnetic or other metal objects but soon to incorporate non-metallic objects carried on the body.  As shown in this FIG. 3, the shoe screening device 10 is installed at the bottom of check gate 14.  The person to be screened 13 walks over a path 11 that leads to the check gate 14, ensuring everybody is screened. { a check gate thus the security access point}
detecting a critical pair of shoes by comparing said first response with a predefined signature signal representing a shoe comprising a threat or an object representing a threat; and 
eddy current will generate an opposing magnetic field.  This magnetic field will then be detected by the sensor.  The second metal detection method mentioned uses the variations in coil matching conditions caused by metal objects as an indication of the presence of metals. { eddy current will generate an opposing magnetic field. thus a predefined signature signal}
in response of a comparison indicating a critical pair of shoes: 
prompting the individual to place the critical pair of shoes at a predefined position with respect to said first metal detector or with respect to a second metal detector; 
[0037] The device performs its measurements and provides one or more indications on an output device 12.  For example, such an indication may be visual in the form of a light: green for no threat, red upon threat detection and yellow when results are inconclusive and the measurement must be repeated. {the measurement must be repeated thus prompting the individual to place the critical pair of shoes at a predefined position}
Karmi did not explicitly disclosed obtaining a second response provided by said first metal detector or by said second metal detector sensing one shoe of said critical pair of shoes at said predefined position; 
and detecting a potential threat by comparing the second response with the same predefined signature signal.
Frist, Karmi disclosed for prompting the measurement must be repeated; {see [0037]}
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (c) use of known technique to improve similar device in the same way; 
(d) apply a known technique to a known device ready for improvement to yield predictable results;
In this case, when repeated measurement is taken place, the known method could be used again in order to improve detection results.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate obtaining a second response provided by said first metal detector or by said second metal detector sensing one shoe of said critical pair of shoes at said predefined position; and detecting a potential threat by comparing the second response with the same predefined signature signal for Karmi’s method in order to improve detection results.
Regarding claim 2, Karmi disclosed further [0035] This basic embodiment addresses the QR-based detection of threat materials in shoes, as a person goes through or steps on the screening device, or in items placed on the screening device.  This basic embodiment is depicted in FIG. 1: General Concept.  The person to be screened 13 walks along a path 11 and steps on the detection device 10, which may be placed above or below the path (as long as it is ensured that the passenger steps on it).
Regarding claim 4, Karmi disclosed further [0050] This embodiment describes a single coil near field antenna configuration.  It is depicted in FIG. 4.  As shown in this figure, the the detection area 10a, which is the lower part of the volume where threats may be detected.  The person's shoes, or any other item to be screened, must be located within this detection volume for the screening to be reliable. { the detection area 10a thus a surface}
Regarding claim 5, the claim is interpreted and rejected as claim 1. {eddy current will generate an opposing magnetic field thus the signature signal}
Regarding claim 8, the claim is interpreted and rejected as claim 1. {the repeated measurement thus the second and/or third response}
Regarding claim 15, the claim is interpreted and rejected as claim 1. {“The check gate provides the functionality of screening the person going through the gate” [0044], i.e. to a restricted access area}



Claims 3, 6, 9-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790) in view of Candelore (US 20040178789).
Regarding claim 3, Karmi did not disclose wherein said portion of surface is indicated by a mark; preferably said mark being a circle, a cross, or a footprint.
	Candelore teaches a shoe metal detector wherein [0022] As shown in FIG. 2, indicia 48 can be added to the shoe contact portion 38 of the frame 14 to help a traveler position his or her shoed foot over the metal scanner element 12.  The indicia 48 can take any suitable shape, such  The indicia 48 thus a mark}
Karmi and Candelore are considered to be analogous art because they pertain to shoe metal detector. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said portion of surface is indicated by a mark; preferably said mark being a circle, a cross, or a footprint for Karmi’s method in order to obtain accurate detection.
Regarding claim 6, Karmi did not disclose comprising obtaining a third response provided by said first metal detector, by said second metal detector or by a third metal detector, by sensing another shoe of said critical pair of shoes; and 
detecting a potential threat by comparing the third response with the same signature signal.
Referring to Fig. 3a-b, Candelore teaches further up to four metal detectors 12.  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate obtaining a third response provided by said first metal detector, by said second metal detector or by a third metal detector, by sensing another shoe of said critical pair of shoes; and detecting a potential threat by comparing the third response with the same signature signal for Karmi’s method in order to improve detection accuracy.
Regarding claim 9, Karmi did not disclose pre-scanning the pair of shoes on a path leading to the security access point; 
this pre-scanning comprising: 
obtaining a preliminary response provided by a preliminary metal detector by sensing the pair of shoes, and 
comparing the preliminary response with a preliminary signature signal for indicating a likely presence of one or more potential threats
Candelore teaches further [0024] In another method of operation, shown generally in FIG. 3b, the stationary metal detector 10 is positioned after the prior art metal detector PA and is used to quickly locate or exclude the cause of a metal detector alarm.  As noted above, this process can be accomplished by placing each shoed foot over, on, or otherwise immediately adjacent to the metal scanner element contained in the frame or frames. { the prior art metal detector PA thus a preliminary metal detector}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate pre-scanning the pair of shoes on a path leading to the security access point; this pre-scanning comprising: obtaining a preliminary response provided by a preliminary metal detector by sensing the pair of shoes, and comparing the preliminary response with a preliminary signature signal for indicating a likely presence of one or more potential threats for Karmi’s method in order to improve detection accuracy.
Regarding claim 10, the claim is interpreted and rejected as claim 9. {“ the stationary metal detector 10 is positioned after the prior art metal detector PA” [0024] of Candelore means it allow the individual to walk towards the security access point (or the stationary metal detector)}
Regarding claim 11, the claim is interpreted and rejected as claim 9. {“ the prior art metal detector PA [0024] of Candelore thus a metal detector, which would obtaining the preliminary signature}
allow screening of shoes without having to take them off, as well as screen other items in a more simple way than presently available.
Second, Candelore’s system does not required a person to take off his/her hoes.
Therefore, the combined system would have the claimed limitations.
Regarding claim 13, Karmi disclosed further [0037] The device performs its measurements and provides one or more indications on an output device 12.  For example, such an indication may be visual in the form of a light: green for no threat, red upon threat detection and yellow when results are inconclusive and the measurement must be repeated. {i.e. displaying of a colored luminous signal}
The device may also provide an audible indication of its measurement results, especially to alert the operator or supervisor that they are required to take action, in case of a positive detection or a need to repeat the measurements. { i.e. without displaying}
Karmi did not disclose prompting the individual to move to the second metal detector; and/or indicating a path to the second metal detector.
Candelore teaches further [0023] In a preferred method of operation, a stationary metal detector 10 according to the present invention is positioned on a floor surface 16.  It is envisioned, as shown in FIGS. 3a and 3b, that a stationary metal detector 10, such as the one shown in FIGS. 1 and 2, is positioned in a flow of commuter traffic A1 such that a traveler encounters the stationary metal detector or detectors 10 prior to passing through the prior art rectangular, open-frame type of metal detector PA.  When the traveler encounters the stationary metal detector 10, he or she places his/her shoed foot over, on, or immediately adjacent to the the second metal detector” 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate prompting the individual to move to the second metal detector; and/or indicating a path to the second metal detector for Karmi’s method in order to make further inspection when needed.
Regarding claim 14, the claim is interpreted and rejected as claim 9. {i.e. Candelore teaches further up to four metal detectors 12, which are spatially separated from each other}
Regarding claim 16, the claim is interpreted and rejected as claim 13.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790) in view of Candelore (US 20040178789), in view of Bendahan (US 20110129063).
wherein said steps of detecting a potential threat comprises: comparing the second response with the third response.
Bendahan teches a method for inspecting a person’s shoes wherein [0055] As mentioned above, anomalies such as left-right shoe anomalies and/or those arising from tampering with the shoes are readily detectable through radiographic images generated with the system of the present invention.  Separate metal signals are produced from measurement of both the left and right shoes, using separate but identical detecting coils for the left and right shoes.  These signals are then used separately to analyze for anomalies compared with signals from different shoe shanks, and for comparing signals of left and right shoes.  In order to achieve good sensitivity for all objects regardless of shape or orientation, the coil system in the SSMD of the present invention comprises separate and discrete sets of coils with dominant sensitivities in orthogonal orientations.  To ensure that signal differences of left and right detection coils to identical objects are minimized, in one embodiment, field generating coils cover both shoes. {comparing signals of left and right shoes thus comparing the second response with the third response}
Karmi and Bendahan are considered to be analogous art because they pertain to security check on shoes. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said steps of detecting a potential threat comprises: comparing the second response with the third response for Karmi’s system in order to quickly detect anomalies.


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790) in view of Candelore (US 20040178789), in view of Helenihi (US 20110185474).
wherein the processing unit is configured to control the indication arrangement for: prompting the individual to remove his right and left shoes and to place them onto a conveyor of a baggage screening system.
Helenihi teaches a airport sock wherein  [0006] The standard method for shoe screening is for travelers to remove their shoes, regardless of underlying socks or bare feet, and place the shoes on an x-ray conveyor belt for inspection by TSA officials.
Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (a) combing prior art elements according to known method to yield predictable results;
In this case, it would be obvious to combine disclosure of Karmi and Candelore with Keleihi’s teaching to make further inspection.
Karmi and Helenihi are considered to be analogous art because they pertain to security check on shoes. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processing unit is configured to control the indication arrangement for: prompting the individual to remove his right and left shoes and to place them onto a conveyor of a baggage screening system for Karmi’s system in order to make further inspection when needed.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790) in view of Candelore (US 20040178789), in view of Arroyo (US 20120148020).
wherein the preliminary metal detector is located under a surface of the path leading to the security access point; preferably near a conveyor of the baggage screening system.
First, Karmi disclosed [0035] This basic embodiment addresses the QR-based detection of threat materials in shoes, as a person goes through or steps on the screening device, or in items placed on the screening device.  This basic embodiment is depicted in FIG. 1: General Concept.  The person to be screened 13 walks along a path 11 and steps on the detection device 10, which may be placed above or below the path (as long as it is ensured that the passenger steps on it).
Second, referring Fig. 2, Arroyo teaches an integrated portable checkpoint system wherein [0070] FIG. 2 is a top plan view illustration of the inner contents of one embodiment of the integrated checkpoint container of the present invention, showing the overall layout.  As shown in FIG. 2, container 200 shows baggage scanner module 204, metal detector/shoe scanner module 205, and people screener module 207. {i.e the shoe scanner module 205 is near a conveyor of baggage scanner module 204}
Karmi and Arroyo are considered to be analogous art because they pertain to security check system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the preliminary metal detector is located under a surface of the path leading to the security access point; preferably near a conveyor of the baggage screening system for Karmi’s system in order to provide convenient to person to be screened. 
Regarding claim 19, Karmi did not disclosed a full body metal detector comprising the first metal detector.
people screener module 207. { people screener module 207 thus a full body metal detector}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a full body metal detector comprising the first metal detector for Karmi’s system in order to provide a complete screening.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karmi (US 20040222790) in view of Candelore (US 20040178789), in view of Jarvi (US 20160232769).
Regarding claim 20, Karmi did not disclose comprising a full-body scanner comprising the second and/or the third metal detector.
First, Jarvi teaches an intelligent security system wherein [0091] In an embodiment, in case the new response data captured by the metal detector for any passenger 501 is not similar to the "individual EMF", "individual image", or "individual X-ray image" corresponding to that passenger, the concerned passenger is directed for a second level of screening such as physical search and the gate 509 opens directing the person to move to an area 510.  In an embodiment, the second level of screening is performed on passenger 501 present in the area 510.  In case the passenger is cleared in the second level of screening, a gate 513 opens allowing the passenger 501 to move to an open area 508.  In case the passenger is not cleared in the second level of screening, a gate 511 opens allowing the passenger 501 to move to a restricted area 512 for further interrogation.

In this case, it would be obvious to apply known method of detection for further interrogation.
Karmi and Jarvi are considered to be analogous art because they pertain to security check system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a full-body scanner comprising the second and/or the third metal detector for Karmi’s system in order to provide thorough screening. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685